477 S.E.2d 171 (1996)
Leslie B. HEDRICK, and Betsy B. Marlowe, Co-Executors for the Estates of Leslie L. Baldwin and Gertrude Baldwin
v.
Harold RAINS, Columbus County Sheriff, and Columbus County.
No. 105PA96.
Supreme Court of North Carolina.
November 8, 1996.
*172 Randolph M. James P.C. by Randolph M. James and Steven S. Long, Winston-Salem, for plaintiff-appellants.
Womble Carlyle Sandridge & Rice, P.L.L.C. by Allan R. Gitter and Ursula M. Henninger, Winston-Salem, and Hill & High by James E. Hill, Jr., Whiteville, for defendant-appellee Harold Rains, Columbus County Sheriff.
PER CURIAM.
The decision of the Court of Appeals is affirmed, but we note with disapproval the citation of the Restatement (Second) of Torts as authority. Except as specifically adopted in this jurisdiction, the Restatement should not be viewed as determinative of North Carolina law.
AFFIRMED.